               Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 1 of 25




                                            UNITED STATES DISTRICT COURT
                                                                               for the
                                                                        District of Colorado

             In the Matter of the Search of
 (Briefly describe the property to be searched or identify the person       )      Case No. 20-sw-996-GPG
 by name and address)                                                       )
                                                                            )
 INFORMATION ASSOCIATED WITH                                                )
 FACEBOOK USER ID 1300968540 THAT IS                                        )
 STORED AT PREMISES CONTROLLED BY                                           )
 FACEBOOK INC.                                                              )

                                               APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the Northern District of California and elsewhere (identify the person or describe property to be searched and give its location):

          SEE “ATTACHMENT A”, which is attached to and incorporated in this Application and Affidavit

          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

          SEE “ATTACHMENT B”, which is attached to and incorporated in this Application and Affidavit

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                    X evidence of a crime;
                    X contraband, fruits of crime, or other items illegally possessed;
                    X property designed for use, intended for use, or used in committing a crime;
                          a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of 18 U.S.C. § 875, and the application is based on these facts:

          X Continued on the attached affidavit, which is incorporated by reference.
              Delayed notice of       days (give exact ending date if more than 30 days:                                         ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                  s/ John Busch
                                                                                                             Applicant’s signature

                                                                                   John Busch, SA
                                                                                                             Printed name and title

Sworn to before me and:            signed in my presence.
                                 x submitted, attested to, and acknowledged by reliable electronic means.
             8/28/2020
Date:
                                                                                                             Judge’s signature

City and state: Grand Junction, CO                                                 Gordon P. Gallagher, USMJ
                                                                                                    Printed name and title
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 2 of 25




                                                 AFFIDAVIT

I, John Busch, being duly sworn, hereby depose and state that the following is true to the best of

my information, knowledge, and belief


                            INTRODUCTION AND AGENT BACKROUND


1. I am a Special Agent of the Federal Bureau of Investigation (FBI) and have been since 2015.

    Prior to my current position, I was a patrol officer and investigator during my five-and-a-

    half-year career in local law enforcement. I am currently assigned to investigate a wide

    variety of federal criminal violations to include interstate threatening communications,

    violent crimes, white-collar crimes, controlled substance crimes, terrorism, public corruption,

    computer crimes, fraud against the government, child pornography, and other violations.


2. As part of my duties, I investigate criminal violations occurring in the Western Slope of

    Colorado. I am the case agent on this case. As such, I am fully familiar with the facts of the

    case.


3. As part of my training and experience, I have participated in investigations involving

    electronic evidence, emails, text messages, and the Internet.


4. I make this affidavit in support of an application for a search warrant for information

    associated with a certain Facebook user ID that is stored at premises owned, maintained,

    controlled, or operated by Facebook Inc. (“Facebook”), a social networking company

    headquartered in Menlo Park, California. The information to be searched is described in the

    following paragraphs and in Attachment A. This affidavit is made in support of an

    application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and



                                                     1
ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 3 of 25




    2703(c)(1)(A) to require Facebook to disclose to the government records and other

    information in its possession, pertaining to the subscriber or customer associated with the

    user ID.


5. Because this affidavit is being submitted for the limited purpose of securing a search warrant,

    I have not included each and every fact known to me concerning this investigation. I have

    set forth only the facts that I believe are necessary to establish probable cause that evidence,

    fruits, and instrumentalities of violations of 18 U.S.C. § 875 (the “Subject Offense(s)”) are

    present at the location described.


6. The information contained within the affidavit is based on my training and experience, as

    well as information imparted to me by other law enforcement officers involved in this

    investigation.


7. Based on my training and experience and the facts as set forth in this affidavit, there is

    probable cause to believe that the Subject Offense(s) have been committed by Darrell

    Holman. There is also probable cause to search the information described in Attachment A

    for evidence of these crimes as described in Attachment B.


                                      BACKGROUND ON FACEBOOK


8. Facebook owns and operates a free-access social networking website of the same name that

    can be accessed at http://www.facebook.com. Facebook allows its users to establish

    accounts with Facebook, and users can then use their accounts to share written news,

    photographs, videos, and other information with other Facebook users, and sometimes with

    the general public.




                                                  2
ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 4 of 25




9. Facebook asks users to provide basic contact and personal identifying information to

    Facebook, either during the registration process or thereafter. This information may include

    the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords,

    Facebook security questions and answers (for password retrieval), physical address

    (including city, state, and zip code), telephone numbers, screen names, websites, and other

    personal identifiers. Facebook also assigns a user identification number to each account.


10. Facebook users may join one or more groups or networks to connect and interact with other

    users who are members of the same group or network. Facebook assigns a group

    identification number to each group. A Facebook user can also connect directly with

    individual Facebook users by sending each user a “Friend Request.” If the recipient of a

    “Friend Request” accepts the request, then the two users will become “Friends” for purposes

    of Facebook and can exchange communications or view information about each other. Each

    Facebook user’s account includes a list of that user’s “Friends” and a “News Feed,” which

    highlights information about the user’s “Friends,” such as profile changes, upcoming events,

    and birthdays.


11. Facebook users can select different levels of privacy for the communications and information

    associated with their Facebook accounts. By adjusting these privacy settings, a Facebook

    user can make information available only to himself or herself, to particular Facebook users,

    or to anyone with access to the Internet, including people who are not Facebook users. A

    Facebook user can also create “lists” of Facebook friends to facilitate the application of these

    privacy settings. Facebook accounts also include other account settings that users can adjust

    to control, for example, the types of notifications they receive from Facebook.




                                                 3
ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 5 of 25




12. Facebook users can create profiles that include photographs, lists of personal interests, and

    other information. Facebook users can also post “status” updates about their whereabouts

    and actions, as well as links to videos, photographs, articles, and other items available

    elsewhere on the Internet. Facebook users can also post information about upcoming

    “events,” such as social occasions, by listing the event’s time, location, host, and guest list.

    In addition, Facebook users can “check in” to particular locations or add their geographic

    locations to their Facebook posts, thereby revealing their geographic locations at particular

    dates and times. A particular user’s profile page also includes a “Wall,” which is a space

    where the user and his or her “Friends” can post messages, attachments, and links that will

    typically be visible to anyone who can view the user’s profile.


13. Facebook allows users to upload photos and videos, which may include any metadata such as

    location that the user transmitted when s/he uploaded the photo or video. It also provides

    users the ability to “tag” (i.e., label) other Facebook users in a photo or video. When a user

    is tagged in a photo or video, he or she receives a notification of the tag and a link to see the

    photo or video. For Facebook’s purposes, the photos and videos associated with a user’s

    account will include all photos and videos uploaded by that user that have not been deleted,

    as well as all photos and videos uploaded by any user that have that user tagged in them.


14. Facebook users can exchange private messages on Facebook with other users. Those

    messages are stored by Facebook unless deleted by the user. Facebook users can also post

    comments on the Facebook profiles of other users or on their own profiles; such comments

    are typically associated with a specific posting or item on the profile. In addition, Facebook

    has a chat feature that allows users to send and receive instant messages through Facebook

    Messenger. These chat communications are stored in the chat history for the account.



                                                  4
ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 6 of 25




    Facebook also has Video and Voice Calling features, and although Facebook does not record

    the calls themselves, it does keep records of the date of each call.


15. If a Facebook user does not want to interact with another user on Facebook, the first user can

    “block” the second user from seeing his or her account.


16. Facebook has a “like” feature that allows users to give positive feedback or connect to

    particular pages. Facebook users can “like” Facebook posts or updates, as well as webpages

    or content on third-party (i.e., non-Facebook) websites. Facebook users can also become

    “fans” of particular Facebook pages.


17. Facebook has a search function that enables its users to search Facebook for keywords,

    usernames, or pages, among other things.


18. Each Facebook account has an activity log, which is a list of the user’s posts and other

    Facebook activities from the inception of the account to the present. The activity log

    includes stories and photos that the user has been tagged in, as well as connections made

    through the account, such as “liking” a Facebook page or adding someone as a friend. The

    activity log is visible to the user but cannot be viewed by people who visit the user’s

    Facebook page.


19. Facebook Notes is a blogging feature available to Facebook users, and it enables users to

    write and post notes or personal web logs (“blogs”), or to import their blogs from other

    services, such as Xanga, LiveJournal, and Blogger.


20. The Facebook Gifts feature allows users to send virtual “gifts” to their friends that appear as

    icons on the recipient’s profile page. Gifts cost money to purchase, and a personalized



                                                  5
ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 7 of 25




    message can be attached to each gift. Facebook users can also send each other “pokes,”

    which are free and simply result in a notification to the recipient that he or she has been

    “poked” by the sender.


21. Facebook also has a Marketplace feature, which allows users to post free classified ads.

    Users can post items for sale, housing, jobs, and other items on the Marketplace.


22. In addition to the applications described above, Facebook also provides its users with access

    to thousands of other applications (“apps”) on the Facebook platform. When a Facebook

    user accesses or uses one of these applications, an update about that the user’s access or use

    of that application may appear on the user’s profile page.


23. Some Facebook pages are affiliated with groups of users, rather than one individual user.

    Membership in the group is monitored and regulated by the administrator or head of the

    group, who can invite new members and reject or accept requests by users to enter.

    Facebook can identify all users who are currently registered to a particular group and can

    identify the administrator and/or creator of the group. Facebook uses the term “Group

    Contact Info” to describe the contact information for the group’s creator and/or

    administrator, as well as a PDF of the current status of the group profile page.


24. Facebook uses the term “Neoprint” to describe an expanded view of a given user profile.

    The “Neoprint” for a given user can include the following information from the user’s

    profile: profile contact information; News Feed information; status updates; links to videos,

    photographs, articles, and other items; Notes; Wall postings; friend lists, including the

    friends’ Facebook user identification numbers; groups and networks of which the user is a

    member, including the groups’ Facebook group identification numbers; future and past event



                                                  6
ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 8 of 25




    postings; rejected “Friend” requests; comments; gifts; pokes; tags; and information about the

    user’s access and use of Facebook applications.


25. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP address. These

    logs may contain information about the actions taken by the user ID or IP address on

    Facebook, including information about the type of action, the date and time of the action, and

    the user ID and IP address associated with the action. For example, if a user views a

    Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and

    would show when and from what IP address the user did so.


26. Social networking providers like Facebook typically retain additional information about their

    users’ accounts, such as information about the length of service (including start date), the

    types of service utilized, and the means and source of any payments associated with the

    service (including any credit card or bank account number). In some cases, Facebook users

    may communicate directly with Facebook about issues relating to their accounts, such as

    technical problems, billing inquiries, or complaints from other users. Social networking

    providers like Facebook typically retain records about such communications, including

    records of contacts between the user and the provider’s support services, as well as records of

    any actions taken by the provider or user as a result of the communications.


27. As explained herein, information stored in connection with a Facebook account may provide

    crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct

    under investigation, thus enabling the United States to establish and prove each element or

    alternatively, to exclude the innocent from further suspicion. In my training and experience,

    a Facebook user’s “Neoprint,” IP log, stored electronic communications, and other data




                                                 7
ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 9 of 25




    retained by Facebook, can indicate who has used or controlled the Facebook account. This

    “user attribution” evidence is analogous to the search for “indicia of occupancy” while

    executing a search warrant at a residence. For example, profile contact information, private

    messaging logs, status updates, and tagged photos (and the data associated with the

    foregoing, such as date and time) may be evidence of who used or controlled the Facebook

    account at a relevant time. Further, Facebook account activity can show how and when the

    account was accessed or used. For example, as described herein, Facebook logs the Internet

    Protocol (IP) addresses from which users access their accounts along with the time and date.

    By determining the physical location associated with the logged IP addresses, investigators

    can understand the chronological and geographic context of the account access and use

    relating to the crime under investigation. Such information allows investigators to

    understand the geographic and chronological context of Facebook access, use, and events

    relating to the crime under investigation. Additionally, Facebook builds geo-location into

    some of its services. Geo-location allows, for example, users to “tag” their location in posts

    and Facebook “friends” to locate each other. This geographic and timeline information may

    tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account

    activity may provide relevant insight into the Facebook account owner’s state of mind as it

    relates to the offense under investigation. For example, information on the Facebook account

    may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a

    plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an

    effort to conceal evidence from law enforcement).


28. Therefore, the computers of Facebook are likely to contain all the material described above,

    including stored electronic communications and information concerning subscribers and their




                                                 8
ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 10 of 25




     use of Facebook, such as account access information, transaction information, and other

     account information.


                                                  PROBABLE CAUSE

 29. In November of 2019, Montrose Police Department (MPD) officers responded to the

     Hanging Tree RV Park, 17250 Highway 550, Montrose, CO, for a report of Darrell Holman,

     AKA “Petey”, making suicidal comments. Holman is a 43 year old black male with a date of

     birth of X/XX/1977. Holman does not have a criminal history outside of traffic

     violations. Upon arrival, officers spoke with Holman who denied being suicidal and did

     declined to speak with officers at any depth.

 30. On June 21 of 2020, Holman’s wife, Resetta Holman, committed suicide by means of a

     firearm in the motorhome that they lived in at the Hanging Tree RV

     Park. The motorhome is a 1978 Vogue motorhome, model FTH, Colorado license plate

     788VQF, VIN: M60DA8T501088, with a registered owner of Margaret Hendrix. During the

     death investigation, MPD Detectives discovered ammunition and nine firearms in

     the motorhome. The firearms had the following serial numbers and descriptions:

          SER/HB015583 – H&K 416D

          SER/R105831 – Derya Arms, NV

          SER/192059F – No markings, shotgun

          SER/F20505 – Hi Point 1095

          SER/LGQ46 – Tek-Tec .380 pistol (used in suicide)

          SER/Q5773 – Kel-Tec K87

          SER/FFLZ05 – Kel-Tec Sub 2000

          SER/49305091 - Ruger 22 LR




                                                        9
 ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 11 of 25




          SER/MN41853B – Unknown – not documented

 31. In addition to the firearms, Holman had a large amount of ammunition and a drum style

     magazine that had a large capacity for ammunition.

 32. There was clear evidence that Resetta’s death was a suicide. Holman was never a suspect.

 33. On the day of the suicide during an interaction with MPD officers, Holman was extremely

     uncooperative and attempted to reach into his vehicle – either a 2000 Subaru Outback or a

     2012 Toyota Camry. When officers told him he could not he became more upset. Officers

     later learned that the vehicle Holman was attempting to get into had multiple firearms inside.

 34. On June 23, 2020, Crystal Richardson contacted the Montrose Police Department to report

     that Holman was suicidal and had an extreme distrust and hate for law enforcement.

     Richardson described herself and her husband as best friends with Holman and that Holman

     had stayed with them the night prior. Richardson reported was not in a good mental state

     and that any contact with Holman could turn into a deadly situation for both sides.

 35. On June 30, 2020, Karl Watson, a friend of Holman reported to the MPD that Holman

     was fired from his job at a marijuana dispensary in Telluride, CO and soon after sent Watson

     concerning texts. Watson reported that Holman was texting homicidal and suicidal things to

     him and that some of the messages lead Watson to believe that he would harm his former

     boss and that he had already harmed or killed someone.

 36. On July 15, 2020, Kabrianna Stephenson contacted the MPD to report harassment via social

     media by Holman – Stephenson’s stepfather. Stephenson also reported that Holman was

     making specific threats towards her younger brother (Holman’s son), Deunta Coleman. The

     threats and harassment were mainly over social media, specifically a picture sharing

     application named Instagram. For reference, Instagram is a social media platform specifically




                                                  10
 ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 12 of 25




     used for picture/video sharing where a user’s account can be open to public view or marked

     private. When an account is private, a “follow request” can be completed in order to see the

     specific profile. The user has to accept the request in order for this to happen. Instagram also

     has picture caption, comment, and messaging

     capabilities. Stephenson reported that Holman went by the name of "peteiegreen" on

     Instagram and his profile was open to public view. Of note, "Peteie Green" is also the name

     that Holman uses via Facebook. Using the Instagram application, an MPD officer looked up

     the name "peteiegreen" and was able to locate a very active profile, open to public view,

     which clearly showed pictures and videos of Holman's face. The officer recognized the male

     in the pictures and videos as Holman from previous law enforcement contact with him on

     06/21/2020.

 37. MPD and the FBI reviewed Holman’s Instagram videos and pictures. A video was posted on

     July 13, 2020 with a location of the Ute Indian Museum – the museum is located across the

     highway from where Holman’s motorhome was parked. The video shows what appears to be

     a small vial of ashes hanging from the rearview mirror in a vehicle. Holman says something

     along the lines of, "I ride with her everywhere I go." Holman then turns the camera around to

     face him and begins speaking. Holman says, "Tay (nickname for Deunta Coleman) if I ever

     fucking see yo ass imma light yo ass the fuck up. On my daddy fucking soul. On my

     wife grave. I'm not playin these games wit y'all hoe ass niggas, who is part time kids. Part

     time family members. Talkin all this shit. Y'all mother fuckers wasn't here when she

     was spazin. Y'all mother fuckers didn't know what she was going through. So yeah, we had

     an argument. Cool but she was fucked up way before that. Y'all don't even know what

     happened that whole fuckin weekend because you only snapchatted her, talked to her when




                                                  11
 ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 13 of 25




     you had y'all fuckin problems. The niggas who swung at her, disrespected her, called out her

     name, ran from the house and all this shit, wanna act like 'Oh my God I love her so much!'.

     That's because your punk ass... Man I should've left you in a home cuz. Your ribs so broke

     nobody wanted your dumb ass because they thought you was retarded. So fuck you, nigga.

     Imma end that fucked up life for you. If you got a problem come see me. Ain't no passes

     given. I've got a perfect bullet just for your ass, man." He then holds up a box of hollow-point

     ammunition and says, “These mutha fuckas is like $40.00 a piece. Fuck yo bitch as up

     quit playin wit me". The box has a clear top, which shows the tops of the rounds. The

     caption with this video stated the following: "This goes out to any mf talk shit or want smoke

     fuck your feeling and if drama betta bring your best cause I dint think you have any

     idea .. @deunta17 so if you ever want not to be the bitch Ass neglects wish some love look

     ass boy you are come see bitch". Upon clicking on the "@deunta17", it led to another profile

     on Instagram, which belonged to Deunta Coleman.

 38. A video posted on July 14, 2020 begins with it pointed towards a television. A male begins

     speaking and the camera is then turned around. Holman was then in the view of the

     camera and he stated the following: "Hey man, been up cleanin and shit. Re-arrangin some

     stuff. Trippin mother fuckers talkin shit. Man, Tay Tay Tay, come on now. You can't call me

     broke when my gun collection costs more than everything you own. See imma fuck wit

     you now." Holman is difficult to understand in the remainder of the video, however, it is

     clear that he begins speaking about Coleman's girlfriend, who was later identified as Rhyan

     Cockroft. The caption along with this video stated the following: "Hey gm @deunta17 you

     take the bag off her head *crying laughing emoji* man you a beast to for claiming

     that even og cut her out the picture y'all took because she was so disgusting.. she use it as her




                                                  12
 ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 14 of 25




     screen saver don't believe me as bunny *crying laughing emojis*" He also tagged Coleman's

     Instagram account in the video itself.

 39. Coleman and Holman comment back and forth on this specific post for an

     extended time. Coleman defends his girlfriend but does not make any

     threats. Holman continues antagonizing Coleman by commenting repeatedly, even

     after Coleman does not reply.

 40. Multiple videos were posted to Holman’s Instagram on July 14, 2020 that were directed

     towards Coleman. In these videos, Holman insults Coleman and his girlfriend

     Rhyan Cockroft.

 41. A video posted to Holman’s Instagram account on July 15, 2020 was of Holman speaking to

     the camera. At one point on the video, Holman addresses Coleman directly and says, "Imma

     piss in your mouth if I ever see you nigga. After I shoot yo ass. Ya bitch. And I'm tagging

     you in this shit". He then refers to his girlfriend as an "ugly ass cock sucking cum bucket".

 42. An additional video was posted on July 15, 2020, with the caption of, "Enough said pick your

     bullet ...” Coleman was tagged in the video itself but not the caption. Holman is again laying

     down in the video and begins by explaining what he is doing/has done in the day so far. He

     also stated the following: "No love lost for nobody that ain't got love for me. Fuck you. And

     to all them people, like Deunta and anybody else talking shit, pick your bullet. 10mm? 9mm?

     .380? Shottie? And then pick which one you want. The expensive ones or the cheap

     ones cause imma put one in your head. Starting with your boy." He then sits up and says, "If

     you don't pick Tay, I think this the one imma use on ya" and holds a bullet in view of the

     camera. He continues, "This mutha fucka right here, bitch. It's a 10 mil right

     between yo mutha fuckin eyes. Imma fix your problems. You and that ugly ass cow of yours.




                                                  13
 ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 15 of 25




     Holla at yo boy". Coleman and Holman commented back and forth on this post. The

     conversation was as follows:

          Coleman: "9mm"

          Holman: "great my favorite... I'm use the good one too them RIPs your bitch get one too

          nigga"

          Coleman: "great"

          Holman: "thank you jedus thanks how your family say it you won't have a open casket

          cause after I empty the 30 I'm use the shotgun"

          Holman: "And the best part you can or ain't gone do shit about it so enjoy your last days

          bitch @deunta17"

          Holman: "I figure you would but I'm make you watch her die slowly and horrible before I

          put the bullet in you .. she still gone be breathing until I get tried of playing with her

          peeling her skin type shit"

          Holman: "Make a coat out that shit and show shoes from you .. call it bum fit"

          Holman: "Like I said you can stop it or do shit to prevent it .. so just wait to die or nut up

          and make it faster bring who ever you want they can go with .. I don't think you

          understand the point to where I'm at mentally.. but you gone find out"

 43. On July 15, 2020, Holman posted a video of a firearm, with the following caption: "Bitch

     boy prefect your Heffer suuuuuue weee is what you y'all when you want her huh @deunta17

     but this next one is East gone make it Impossible to be seen hell have any parts left". This

     video began with Holman speaking and videoing the gun at the same time. He said, "This

     right there boy, that's the 10 millimeter. ... Fucker you want the 9. Fuck that. That

     nigga don't get the 9, he get the 10. You live with a moose I gotta take em down. A 10 will




                                                    14
 ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 16 of 25




     knock a big animal down. Can't wait to use my scalpel on that bitch ass nigga. Ooooooo.

     That's only one of them too." The firearm in the video is the same firearm from previous

     Instagram posts that Holman has made posing with the gun in a military style gas

     mask. Coleman commented on this video and said, "Just leave us alone my

     guy". Holman replied, "@deunta17 not til your dead *skull emoji* I don't think I

     will". Holman commented again, “@deunta17 you reported me dude you a pure bitch

     seriously man dam you a bitch".

 44. Holman then posted an additional video within the same period. This video was of two black

     long guns. One of the guns had a large drum magazine attached to it. The caption stated: "I'm

     use this one @deunta17". Holman said the following in this video: "Call that big ass fat

     bitch. I'll drop yo ass. Oh yeah. That here, that's a barrel. That's a drum." He then focuses on

     the drum magazine for a short time. He continues by saying, "Mmmm. No open casket

     for yo ass. I don't come with no handgun. I come with a 30 nigga!" He then moved the

     camera to the gun laying above. He said, "I got a 30 for that one too. These aren't even

     the best pieces in the collection nigga. Yo ass is mine".

 45. All of the videos were recorded and saved by MPD and FBI. A preservation request was

     made to Facebook/Instagram.

 46. Holman has posted at least 27 times on Instagram since the first

     video threatening Coleman posted on July 13, 2020. The majority of the

     posts referenced Coleman and Cockroft, threatening and harassing them both.

 47. An MPD Officer spoke with Coleman via phone and asked him to explain what was going

     on. The call was recorded. Coleman said that he was very concerned about Holman’s current

     mental status. He said that Holman is his father and Holman’s late wife, Resetta, was




                                                  15
 ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 17 of 25




     his stepmother. Coleman said that growing up, Holman was very abusive to him and his

     siblings. On one occasion, Holman choked him out until he was unconscious. Coleman said

     that the argument between him and his father (Holman) began when Holman posted

     about Resetta on Instagram. Coleman made the comment of, 'You shouldn't be posting about

     her". The MPD Officer read this comment upon reviewing the Instagram exchanges between

     the Holman and Coleman and did not observe Coleman to have said anything harassing in

     nature on that particular post. Coleman said it all had escalated since then and he is becoming

     very concerned. When asked how the threats on Instagram made him feel, he said that he

     believed Holman could/would travel to Wisconsin, where he and Cockroft live, in order to

     kill them.

 48. Coleman believed that Holman would harm him. When asked how Cockroft felt about

     the comments, Coleman said that she was very upset about them as well.

 49. Holman has two vehicles, which are both registered to him. One of the vehicles is a green

     Subaru Outback bearing Colorado license plate: BDNC42. He also has a black Toyota Camry

     bearing Wisconsin license plate: 832VFX. Holman knows where Coleman resides and

     specifically references that in one of the Instagram videos. Holman makes several comments

     about having a "collection of guns" and a large amount of ammunition. This is a concern due

     to Holman's severe dislike and distrust of law enforcement, his threats to others, and his

     mental state. As referenced above, Holman’s close friends believe that he is heavily armed

     most of the time, if not all of the time. He was recently fired from his job, adding to

     his frustrations. He told a friend, KARL WATSON, that he "had nothing to live for" so he

     "found something to die for".




                                                  16
 ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 18 of 25




 50. When MPD Detective Graves interviewed Holman in regards to the suicide of his wife, he

     stated that he has purchased the weapons and supplies since the recent death of George

     Floyd, which sparked racial tensions and hostility toward law enforcement. Holman has

     posted various pictures and videos of the large capacity magazines, which are clearly capable

     of holding more than 15 rounds.

               INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED


 51. I anticipate executing this warrant under the Electronic Communications Privacy Act, in

     particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to

     require Facebook to disclose to the government copies of the records and other information

     (including the content of communications) particularly described in Section I of Attachment

     B. Upon receipt of the information described in Section I of Attachment B, government-

     authorized persons will review that information to locate the items described in Section II of

     Attachment B.

                                     REQUEST FOR NON-DISCLOSURE

 52. Pursuant to 18 U.S.C. §§ 2703(b)(1)(A) and 2705(b), I request the Court order Facebook not

     to notify any other person of the existence of this warrant for the period of one year. This

     request is made because notification of the existence of the warrant will result in endangering

     the life or physical safety of an individual, flight from prosecution, destruction of or

     tampering with evidence, and intimidation of potential witnesses.

 53. For the same reasons, I respectfully request that this affidavit and the Court’s Order be

     RESTRICTED at level 3 until further order of this Court.




                                                  17
 ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 19 of 25




                                                  CONCLUSION


 54. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not required for

     the service or execution of this warrant. The government will execute this warrant by serving

     it on Facebook. Because the warrant will be served on Facebook, who will then compile the

     requested records at a time convenient to it, reasonable cause exists to permit the execution

     of the requested warrant at any time in the day or night.


 55. This Court has jurisdiction to issue the requested warrant because it is “a court of competent

     jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), and

     (c)(1)(A). Specifically, the Court is “a district court of the United States . . . that – has

     jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).


 56. Based on the aforementioned factual information, I respectfully submit that there is probable

     cause to believe that evidence, fruits, and instrumentalities of the Subject Offense(s) may be

     located within the Facebook account described in Attachment A.


 57. I, therefore, respectfully request that the attached warrant be issued authorizing the search

     and seizure of the items listed in Attachment B.




                                                      18
 ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 20 of 25




 I declare under penalty of perjury that the foregoing is true and correct to the best of my information,

 knowledge, and belief.




                                                           s/ John Busch
                                                           John Busch, Special Agent
                                                           Federal Bureau of Investigation
                                                                                            28
          Subscribed, attested to, and acknowledged by reliable electronic means on August ___,
 2020.


 _________________________________________
 The Honorable Judge Gordon Gallagher
 United States Magistrate Judge




 Application for search warrant was reviewed and is submitted by Pete Hautzinger, Assistant United States
 Attorney.




                                                      19
 ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 21 of 25




                                                    ATTACHMENT A

                                                  Property to be Searched

 This warrant applies to information associated with the Facebook user ID 1300968540 that is

 stored at premises owned, maintained, controlled, or operated by Facebook Inc., a company

 headquartered in Menlo Park, California.




                                                            1
 ver. 4/20 w/o Prospective Location Information
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 22 of 25




                                            ATTACHMENT B

                                      Particular Things to be Seized

 I.          Information to be disclosed by Facebook

             To the extent that the information described in Attachment A is within the possession,

 custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is

 located within or outside of the United States, including any messages, records, files, logs, or

 information that have been deleted but are still available to Facebook, or have been preserved

 pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

 following information to the government for each user ID listed in Attachment A for the time

 period of 6/14/2020 to 8/27/2020.

             (a)    All contact and personal identifying information, including full name, user

                    identification number, birth date, gender, contact e-mail addresses, Facebook

                    passwords, Facebook security questions and answers, physical address (including

                    city, state, and zip code), telephone numbers, screen names, websites, and other

                    personal identifiers.

             (b)    All activity logs for the account and all other documents showing the user’s posts

                    and other Facebook activities;

             (c)    All photos and videos uploaded by that user ID and all photos and videos

                    uploaded by any user that have that user tagged in them, including Exchangeable

                    Image File (“EXIF”) data and any other metadata associated with those photos

                    and videos;

             (d)    All profile information; News Feed information; status updates; videos,

                    photographs, articles, links, and other items; Notes; Wall postings; friend lists,




                                                      1
 ver. 2/20
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 23 of 25




                   including the friends’ Facebook user identification numbers; groups and networks

                   of which the user is a member, including the groups’ Facebook group

                   identification numbers; future and past event postings; rejected “Friend” requests;

                   comments; gifts; pokes; tags; and information about the user’s access and use of

                   Facebook applications;

             (e)   All records or other information regarding the devices and internet browsers

                   associated with, or used in connection with, that user ID, including the hardware

                   model, operating system version, unique device identifiers, mobile network

                   information, and user agent string;

             (f)   All other records and contents of communications and messages made or received

                   by the user, including all Messenger activity, private messages, chat history, video

                   and voice calling history, and pending “Friend” requests;

             (g)   All “check ins” and other location information;

             (h)   All IP logs, including all records of the IP addresses that logged into the account;

             (i)   All records of the account’s usage of the “Like” feature, including all Facebook

                   posts and all non-Facebook webpages and content that the user has “liked”;

             (j)   All information about the Facebook pages that the account is or was a “fan” of;

             (k)   All past and present lists of friends created by the account;

             (l)   All records of Facebook searches performed by the account;

             (m)   All information about the user’s access and use of Facebook Marketplace;

             (n)   The types of service utilized by the user;




                                                     2
 ver. 2/20
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 24 of 25




             (o)      The length of service (including start date) and the means and source of any

                      payments associated with the service (including any credit card or bank account

                      number);

             (p)      All privacy settings and other account settings, including privacy settings for

                      individual Facebook posts and activities, and all records showing which Facebook

                      users have been blocked by the account;

             (q)      All records pertaining to communications between Facebook and any person

                      regarding the user or the user’s Facebook account, including contacts with support

                      services and records of actions taken.

             Facebook is hereby ordered to disclose the above information to the government within

 14 days of issuance of this warrant.



 II.         Information to be seized by the government

             All information described above in Section I that constitutes fruits, evidence and

 instrumentalities of violations of Title 18, United States Code, Section 875 involving Darrell

 Holman since June 14, 2020, including, for each user ID identified on Attachment A,

 information pertaining to the following matters:

                   (a) A threat to kill Deunta Coleman and Rhyan Cockroft

                   (b) Evidence indicating how, when, and where the Facebook account was accessed or

                      used, to determine the chronological and geographic context of account access,

                      use, and events relating to the crime under investigation and to the Facebook

                      account owner;




                                                        3
 ver. 2/20
Case 1:20-sw-00996-GPG Document 1 Filed 08/28/20 USDC Colorado Page 25 of 25




                (c) Evidence indicating the Facebook account owner’s state of mind as it relates to

                   the crime under investigation;

                (d) The identity of the person(s) who created or used the user ID, including records

                   that help reveal the whereabouts of such person(s).

                (e) Historical location information relevant to the crime under investigation and that

                   helps identify the user of the account or events relating to the crime to determine

                   the chronological and geographic context of account access, use, and events

                   relating to the crime under investigation and to the Facebook account owner and

                   the owner’s contacts;

 This warrant authorizes a review of electronically stored information, communications, other

 records and information disclosed pursuant to this warrant in order to locate evidence, fruits, and

 instrumentalities described in this warrant. The review of this electronic data may be conducted

 by any government personnel assisting in the investigation, who may include, in addition to law

 enforcement officers and agents, attorneys for the government, attorney support staff, and

 technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the disclosed

 electronic data to the custody and control of attorneys for the government and their support staff

 for their independent review.




 III.        Order Of Non-Disclosure

 Pursuant to 18 U.S.C. §§ 2703(b)(1)(A) and 2705(b), the Court orders Facebook not to disclose

 the existence of this search warrant to any person for the period of one year, including the

 subscriber, other than its personnel essential for compliance with the execution of this warrant.




                                                     4
 ver. 2/20
